 1   THERESA CRAWFORD TATE, 161072
     CRAWFORD & BANGS, LLP
 2   1290 E. Center Court Drive                                 JS-6
     Covina, CA 91724-3600
 3   Telephone (626) 915-1641, Ext 203
     Facsimile (626) 332-5604
 4   Direct Dial (626) 858-4203
     E-Mail: ttate@builderslaw.com
 5   Our File No. 5220.01
 6   Attorneys for Plaintiff, Elite Air Conditioning Inc.
 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   United States, For the Use of Elite        CASE NO. 5:18-cv-01956 MWF (SPx)
     Air Conditioning, Inc.                     Judge Michael W. Fitzgerald
12
                     Plaintiff,                 ORDER ON STIPULATION TO
13                                              ARBITRATE AND STAY PENDING
           vs.                                  ARBITRATION
14
     BVB Construction, Inc.; The
15   Hanover Insurance Company; and
     DOES 1 through 10 inclusive,
16
                     Defendants.
17

18

19         Plaintiff ELITE AIR CONDITIONING, INC. (“ELITE AIR”) and Defendant
20   BVB CONSTRUCTION, INC. (“BVB”), have stipulated to the following:
21         1.     BVB was the general contractor on a construction project with Owner,
22   United States of America, through the Federal Aviation Administration, more
23   particularly identified and known as Project Number WP-16-01461, located at 2555
24   E. Avenue P, Palmdale, California 93550 (“Project”).
25         2.     Plaintiff ELITE AIR was a subcontractor to BVB and provided
26   construction labor and materials to the Project.
27         3.     On or about September 7, 2016, BVB and ELITE AIR entered into a

28   written Subcontract Agreement, under which ELITE AIR agreed to perform HVAC
                                               1
                   ORDER ON STIPULATION TO ARBITRATE AND REQUEST FOR STAY
 1   work at the Project as outlined in Exhibit “A” scope of work attached to the
 2   Subcontract Agreement.
 3         4.     The written Subcontract Agreement contains a provision which
 4   requires BVB and ELITE AIR to arbitrate Project-related disputes if elected by
 5   BVB in its sole discretion.         Specifically, the “DISPUTE RESOLUTION

 6
     PROCESS” section 38, provides as follows:
           “F. All claims, disputes and other matters in question between the
 7
           Contractor and the Subcontractor arising out of or related to this
 8
           Agreement or the breach thereof, except as specifically governed by
 9
           the foregoing provisions and except for claims which have been
10
           waived by the making and acceptance of final payment shall be
11
           decided by arbitration in accordance with the Construction Industry
12
           Arbitration rules of the American Arbitration Association, at the sole
13
           discretion of the Contractor. If a demand for arbitration is filed by the
14
           Subcontractor, the Contractor will advise the Subcontractor within
15         thirty (30) days after receipt of such a demand for arbitration if the
16         Contractor exercises the option to arbitrate or rejects arbitration; such
17         election, once made, shall be binding. The filing of a demand for
18         arbitration by the Contractor shall be deemed an election to arbitrate
19         and shall constitute the exercise of the option of the Contractor to
20         proceed with arbitration. The Contractor may consolidate arbitration
21         with the Owner, Owner’s representative any other subcontractor, or
22         any other party having an interest in the proceeding.”
23         5.     On September 13, 2018, ELITE AIR filed a Complaint in the U.S.

24   District Court, Central District of California, stating causes of action for (1) Miller
     Act Bond, (2) Common Counts, and (3) Breach of Contract against Defendants
25
     BVB and The Hanover Insurance Company.
26
           6.     On November 19, 2018, Defendant BVB filed a Motion to Dismiss
27
     seeking to enforce the parties’ arbitration clause in the Subcontract Agreement as
28
                                              -2-
                   ORDER ON STIPULATION TO ARBITRATE AND REQUEST FOR STAY
 1   identified above in paragraph 4.
 2            7.   Therefore, ELITE AIR and BVB hereby stipulate and agree to submit
 3   all claims between them arising out of the contract to arbitration with the American
 4   Arbitration Association (“AAA”) under the Construction Industry Arbitration
 5   Rules.

 6
              8.   Further, ELITE AIR and BVB hereby stipulate and request that the
     U.S. District Court issue a stay of the Miller Act Bond claim against Defendant The
 7
     Hanover Insurance Company, pending completion of AAA binding arbitration of
 8
     all claims between ELITE AIR and BVB arising out of or related to the written
 9
     Subcontract Agreement and the PROJECT.
10

11
              IT IS HEREBY ORDERED that pursuant to the Parties’ Stipulation and for
12
     good cause, the Parties are ordered to arbitration on the breach of contract claim
13
     and this matter shall be stayed until completion of arbitration.
14

15            IT IS FURTHER ORDERED that the parties shall file a status report on the
16   arbitration every 120 days, beginning April 12, 2019.
17

18   Dated: December 11, 2018
19

20
                                        ______________________________________
                                        HONORABLE MICHAEL W. FITZGERALD
21

22

23

24

25

26

27

28
                                              -3-
                    ORDER ON STIPULATION TO ARBITRATE AND REQUEST FOR STAY
